    Case 1:17-cr-00072-RGA Document 178 Filed 01/15/21 Page 1 of 2 PageID #: 782




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                                      :
                                                               :
            Plaintiff,                                         :
                                                               :
                       v.                                      :               Criminal Action No. 17-72-4 RGA
                                                               :
LAMIR HANDY.,                                                  :
                                                               :
            Defendant.                                         :


                                              MEMORANDUM ORDER

            Defendant filed a motion for compassionate release on December 8, 2020. (D.I. 171).

The motion for compassionate release is properly before me, as more than a month has passed

since he had asked the Warden for compassionate release, and thus he has exhausted his

administrative remedies. (D.I. 174 at 6-7).

            Defendant has been serving a 51 month sentence. He has served most of it. His “release

date” is July 7, 2021. (D.I. 174 at 2). He has complied with prison rules and appears to have a

plan for release. (D.I. 177 at 4-5). Indeed, he was scheduled for halfway house placement on

January 7, 2021, but that did not occur because of administrative problems not his fault. (D.I.

171 at 2; D.I. 174 at 2). He also reports a significant COVID-19 outbreak at FCI Fort Dix (D.I.

171 at 1; D.I. 177 at 1), which is confirmed by the Government (D.I. 174 at 6) and online records

showing that about 60% (1565/2534 as of January 15, 2021) of Fort Dix’s inmates have tested

positive. Unfortunately for Defendant’s motion, Defendant is “in good health” (D.I. 105 at 15, ¶

94), which he now describes as “fair.” (D.I. 171 at 3).1



1
    I note also the health assertion in his most recent filing. (D.I. 177 at 1).

                                                         Page 1 of 2
Case 1:17-cr-00072-RGA Document 178 Filed 01/15/21 Page 2 of 2 PageID #: 783




       Motions for compassionate release are designed for limited circumstances, indeed,

circumstances that are “extraordinary and compelling.” I do not think Fort Dix’s unfortunate

circumstances meet that standard for a healthy young man.

       Thus, I must DENY Defendant’s motion. (D.I. 171).

       IT IS SO ORDERED this 15th day of January 2021.


                                                            /s/ Richard G. Andrews
                                                            United States District Judge




                                          Page 2 of 2
